UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8059


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID TROY, III, a/k/a Buck Troy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:04-cr-00811-TLW-4; 4:11-cv-03373-TLW)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Troy, III, Appellant Pro Se.        Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina;   Carrie  Fisher   Sherard,  Assistant   United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Troy appeals the district court’s order denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Troy, Nos. 4:04-cr-00811-TLW-4; 4:11-

cv-03373-TLW    (D.S.C.   Oct.   18,   2012).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       2